Citation Nr: 1732872	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-05 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy (claimed as nerves, neurological), to include as due to herbicide exposure.

2. Entitlement to service connection for chronic upper respiratory infections and sleep apnea (claimed as inability to breathe), to include as secondary to a service-connected disability or as due to herbicide exposure.

3. Entitlement to service connection for severe headaches, to include as secondary to a service-connected disability or as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Cleveland, Ohio. A transcript of the testimony is of record.

The Board notes that the Veteran's claim of entitlement to an increased rating for his service-connected status post-radical prostatectomy is currently before the Board on appeal. However, in a March 2011 Travel Board hearing, the matter was heard before a different VLJ. Therefore, the matter is not currently before the undersigned VLJ, and will not be addressed herein. Instead, the Veteran's claim for an increased rating of his service-connected status post-radical prostatectomy will be addressed in a separate decision.

Following the February 2012 Statement of the Case (SOC), additional evidence, including VA treatment records, have been added to the claims file. To date, the agency of original jurisdiction (AOJ) has not reviewed these files. However, the Board finds that the additional evidence are not relevant to the Veteran's claim for service connection of peripheral neuropathy (decided herein). As to the Veteran's claims for service connection for chronic upper respiratory infections and sleep apnea, and for service connection for severe headaches, the Board finds that such evidence are relevant. However, the claims are being remanded herein, and the AOJ will have the opportunity to review such evidence. 

The issue entitlement to service connection for chronic upper respiratory infections and sleep apnea (claimed as inability to breathe), to include as secondary to a service-connected disability or as due to herbicide exposure; and entitlement to service connection for severe headaches, to include as secondary to a service-connected disability or as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1. The preponderance of the evidence shows that the Veteran has not had peripheral neuropathy at any time during the pendency of his claim.


CONCLUSION OF LAW

1. The criteria for a grant of service connection for peripheral neuropathy are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the duty to notify was satisfied by way of a letter sent to the Veteran in September 2002 that fully addressed all notice elements and was sent prior to the initial AOJ decision. The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). Under the circumstances, the Board finds that the VCAA notification requirements have been satisfied as to both timing and content for this issue on appeal.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file. There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was not afforded a VA examination of his peripheral neuropathy. The Board finds that a VA examination is not warranted because, as will be discussed further below, there is no evidence of competent evidence showing an event, disease, or injury during the Veteran's service.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Some chronic diseases, to include peripheral neuropathy, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a). For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). Under 38 C.F.R. § 3.303 (b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309 (a). Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303 (b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as peripheral neuropathy become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. § 3.307 (a)(6)(iii). The last date on which such a Veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period. 38 C.F.R. § 3.307. For these Vietnam War Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 
If the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309 (e) to be applicable. Exposure to herbicides is not presumed in such instances. However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309 (e) for herbicide-related diseases is applicable.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the current case, the Veteran asserts service in Vietnam and herbicide exposure. The Veteran's Form DD-214 confirms service in Vietnam during the Vietnam War. Therefore, herbicide exposure is presumed.

However, the Board finds that the preponderance of the evidence is against a finding of a diagnosis of the Veteran's peripheral neuropathy.

The Veteran testified at the April 2017 Travel Board hearing that he experiences itching all over his body at night, as if something is biting him. The Veteran explained that he has never been diagnosed with neuropathy and that his symptoms began a couple of years ago. The Veteran further explained that he has received shots and treatment for his stiff neck and back. 

The Veteran's service treatment records indicate back pain, but are silent for any treatment. No symptoms of numbness or itching associated with neuropathy are noted.

The Veteran's VA and private treatment records are also absent for any notation of itching or numbness associated with neuropathy. No such complaints, treatment, or diagnosis is of record. 

As discussed above, the Veteran was not afforded a VA examination. A medical examination is not warranted because there is no evidence of such a condition. The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability. 38 U.S.C.A. § 1110 (West 2014). The Board acknowledges that the Veteran himself believes that he has peripheral neuropathy, claimed as nerves, neurological, as a result of his active service. While the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology). Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995). Hence, in the absence of competent evidence that the Veteran currently has peripheral neuropathy to an extent recognized as a disability under the governing regulation, there can be no award of service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

As discussed above, peripheral neuropathy is a chronic condition as set forth in 38 C.F.R. § 3.303 (a). Therefore, the theory of continuity of symptomatology is applicable in this case. 38 C.F.R. § 3.303(a), (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In this case, a finding of continuity of symptoms is not warranted because the Veteran testified at the April 2017 Travel Board hearing that his symptoms began only a couple of years ago, and there are no post-service treatment records that provide evidence of continuity of symptoms. Further, his service treatment records do not note complaints of, treatment of, or diagnosis of peripheral neuropathy. For these reasons, service connection based on this theory is not warranted. 38 C.F.R. § 3.303 (b).

Thus, absent the showing of underlying disability that is related to service, there is no basis to establish service connection. In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107 (b). However, as there is not an approximate balance of evidence, that doctrine is not helpful to the claimant. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for peripheral neuropathy (claimed as nerves, neurological), to include as due to herbicide exposure, is denied.


REMAND

The Veteran asserts that he has chronic upper respiratory infections and sleep apnea, and severe headaches, as a result of his service, to include as secondary to a service-connected disability or as due to herbicide exposure.

At the April 2017 Travel Board hearing, the Veteran testified that he has experienced headaches since service. The Veteran explained that he had a lot of stress when he came out of the service and that he has also had issues with his sinuses and chest, which he believes have contributed to his headaches. 

Moreover, at the April 2017 Travel Board hearing, the Veteran testified that he was diagnosed with sleep apnea in the early 1980s and that he has had trouble sleeping. The Veteran further explained that he has "drainage" in his throat that causes him to wake up in the middle of the night and go to the bathroom to clear his throat. 

The Veteran has not been afforded a VA examination for his chronic upper respiratory infections and sleep apnea, and severe headaches conditions. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A (d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

In this case, treatment records show care for the Veteran's current headaches, and chronic upper respiratory infections and sleep apnea, and the Veteran has asserted an in-service injury. In VA treatment records dated August 2011, November 2011, May 2012, June 2012, and January 2013 the Veteran complained of severe headaches. Private treatment record from December 2002 includes a diagnosis of sleep apnea. A November 2003 private treatment record reports complaints of being lightheaded.

The Veteran's service treatment records indicate that at the Veteran's June 1966 entrance examination, the Veteran reported pain or pressure in chest, eye trouble, dizziness or fainting spells, frequent or severe headaches, pain or pressure in chest, and frequent trouble sleeping. The physician's summary upon entrance indicates dizziness, chest pain, and headache. However, clinical evaluation upon entry in June 1966 indicates normal in every aspect, with no noted abnormality besides a scar on the Veteran's wrist. Therefore, the Veteran is presumed sound upon entry.

The Veteran is currently service connected for status post-radical prostatectomy with erectile dysfunction, and mood disorder with characteristics of major depression associated with post-radical prostatectomy with erectile dysfunction. Furthermore, as noted above, the Veteran asserts service in Vietnam and herbicide exposure. The Veteran's Form DD-214 confirms service in Vietnam during the Vietnam War. Therefore, herbicide exposure is presumed.

The crucial remaining issue is whether there is a nexus between the Veteran's current severe headaches, and chronic upper respiratory infections and sleep apnea, and his service. As there is evidence regarding in-service occurrence, a current disability, and a potential link between the two, examination is required to obtain an opinion regarding the etiology of the Veteran's back condition. 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 79.

Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the etiology of his current chronic upper respiratory infections and sleep apnea, and severe headaches.

Last, the Board notes that at the April 2017 Travel Board hearing, the Veteran indicated that he attended an appointment at the Wade Park VA medical center for his respiratory problems the morning of his Travel Board hearing. Such records have not been associated with the claims file. Therefore, this matter must be remanded for the AOJ to obtain and associate such records with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all updated VA treatment records, and any private treatment records. Specifically, obtain all updated and outstanding treatment records from Wade Park VA. See  April 2017 Travel Board hearing testimony. Ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

2. Thereafter, schedule the Veteran for the appropriate  VA examination(s) to determine the nature and etiology of the Veteran's chronic upper respiratory infections and sleep apnea. The electronic claims file must be reviewed by the examiner, and a notation of such must be included in the examination report.

After reviewing the claims file and examining the Veteran, the examiner should address the following:

a.) Identify any and all disabilities manifested by chronic upper respiratory infections and sleep apnea (claimed as inability to breathe) diagnosed during the period on appeal. The examiner's attention is directed to December 2002 private treatment record which includes a diagnosis of sleep apnea.

b.)  Is it at least as likely as not (i.e., 50 percent or greater probability) that any disability manifested by chronic upper respiratory infections and sleep apnea had its onset in service or is otherwise related to service, to include confirmed exposure to herbicides?

c.) Is it at least as likely as not (i.e., 50 percent or greater probability) that any disability manifested by chronic upper respiratory infections and sleep apnea were caused or aggravated (increased in severity) by any of the Veteran's service-connected disabilities, to include service-connected status post-radical prostatectomy with erectile dysfunction, and/or mood disorder with characteristics of major depression associated with post-radical prostatectomy with erectile dysfunction?

d.) If it is the examiner's opinion that there is aggravation, he or she should identify to the extent possible the baseline level of severity of the disability manifested by  chronic upper respiratory infections and sleep apnea prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

In rendering the requested opinions, the examiner is should acknowledge the Veteran's hearing testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After completing directive (1), schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the Veteran's severe headaches. The electronic claims file must be reviewed by the examiner, and a notation of such must be included in the examination report.

After reviewing the claims file and examining the Veteran, the examiner should address the following:

a.) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's severe headaches disability had its onset in service or is otherwise related to service, to include confirmed exposure to herbicides?

b.) Is it at least as likely as not (i.e., 50 percent or greater probability) that Veteran's severe headaches were caused or aggravated (increased in severity) by any of the Veteran's service-connected disabilities, to include service-connected status post-radical prostatectomy with erectile dysfunction, and/or mood disorder with characteristics of major depression associated with post-radical prostatectomy with erectile dysfunction?

c.) If it is the examiner's opinion that there is aggravation, he or she should identify to the extent possible the baseline level of severity of the Veteran's severe headaches prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

In rendering the requested opinions, the examiner is should acknowledge the Veteran's hearing testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record. If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and representative an appropriate supplemental statement of the case (SSOC) and should afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


